DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 11-20 are currently pending for examination. 

Drawings
The drawings Fig. 1A – Fig. 5 are objected to because the drawings fail to provide a simple text description for clarify. Please consider to add a simple text description for each reference number for easier understanding of the drawings and for clarity. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional 

Claim Objections
Regarding claims 11-20, please consider to remove the reference number after each limitation. For example, change from “A method (200)” to “A method”.

Regarding claims 12-20, are objected because they depend on a canceled claim 1. 

Regarding claims 14, recites the limitation “wherein the pressure and temperature values” in line 2. It appears the limitation should be amended to “wherein the pressure and humidity values” because sensor measures pressure and humidity not temperature.
In line 1, recites an acronym “CPU”. Please consider to spell it out on its first appearance. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Regarding claim 11, in line 6, recites the phrase “preferably”, the phrase renders the claim indefinite because it is uncertain whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
In line 8, recites the phrase "i.e." renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
In line 8, recites the limitation “the measured stress level values”. There is insufficient antecedent basis for this limitation in the claim.
In line 10-11, recites the limitation “the stress level values”. There is insufficient antecedent basis for this limitation in the claim.
In line 12, recites the limitation “the recognition”. There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 12, recites the limitation “measure only the pressure and the humidity” is indefinite because claim 11, lines 6-7, recites the sensor only “measures pressure and/or humidity.”. For example, if the sensor only measures 

Regarding claim 14, recites the limitation “one of these values”. It is unclear what “these values” are referring to. 

Regarding claim 15, appears to have the same issues as claim 12 because claim 15 requires the sensor to measure both pressures and humidity whereas in claim 11, the sensor can only measure either pressure or humidity.

Regarding claim 17, recite the limitation “the temperature” in line 3-4. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office 
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11-15 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Naboulsi (Pub. No. US 2003/0096593 A1).

Regarding claim 1, Naboulsi teaches a method (200) for monitoring a driver of a vehicle by means of a measurement system (1000) (Fig. 1-Fig. 4, safety control system for vehicle), wherein the method (200) comprises the following steps:
a)    providing at least one measurement system (1000) for measuring pressure and/or humidity, wherein the measurement system (1000) is coupled to at least one vehicle element (100A) or is installed with at least one in an integrated manner and the measurement system (1000) has at least one sensor (1) for measuring a stress level (Fig. 3, gripping force sensor and skin conductivity sensor S1, S2. Para [0013] and [0024]), preferably only one stress level of the driver such that the sensor (1) measures pressure and/or humidity (Fig. 3, para [0013], “For example, the physiological conditions sensed could be a predetermined gripping force applied by a hand of the driver while gripping the steering wheel, or a predetermined pulse rate, temperature, blood ”);
b)    subsequent forwarding of the measured stress level values, i.e. the pressure and/or humidity values, to a processing unit (5) of the measurement system (1000) (Fig. 3 microprocessor 20 receives sensor inputs);
c)    detecting and recognising a stress level of the driver based on the stress level values (Fig. 3, para [0013], “For example, the physiological conditions sensed could be a predetermined gripping force applied by a hand of the driver while gripping the steering wheel, or a predetermined pulse rate, temperature, blood pressure, and/or skin conductivity of the driver.  Such physiological condition may indicate a stress condition of the driver”); and
d)    determining a selected action based on the recognition by the measurement system (1000), wherein the action is selected from the actions consisting of: setting up a call to a remote support centre, transmitting the stress level values to a remote support centre, generating an audible alarm and generating a visual alarm (Fig, 4 steps 55, 54 and 63, para [0052], “If, on the other hand, both hands of the driver are properly gripping the steering wheel 4 so as to actuate the two sensors S.sub.1, S.sub.2, one or both of the ” and para [0054], “As further shown in FIG. 4, if while the vehicle is in motion no change in steering direction has been sensed within a predetermined time interval (block 62), an audio alarm or vibrator is also activated (block 63) to alert the driver to a possible drowsiness or dozing condition.”. The vehicle actuate visual and audio alarms in response to a detected stress condition), adjusting a volume of speakers in the vehicle, adjusting a seat position of a vehicle seat of the vehicle, and displaying break recommendations to the driver.


Regarding claim 12, Naboulsi teaches the method (200) according to claim 1, characterised in that the sensor (1) measures only the pressure and the humidity to determine a stress level of the driver (para [0052], “If, ”).  

Regarding claim 13, Naboulsi teaches the method (200) according to claim 1, characterised in that the sensor (1) is installed in a steering wheel and/or a joystick and/or a vehicle seat of a vehicle such that the driver directly touches the steering wheel and/or the joystick and/or the vehicle seat (Fig. 2, sensors S1 and S2 are installed on the steering wheel).  

Regarding claim 14, Naboulsi teaches the method (200) according to claim 1, characterised in that a memory of a CPU (40) stores limit values of pressure and/or humidity, wherein the pressure and temperature values measured in a time-discrete or continuous manner in each case are compared to the values stored in the memory of the CPU (40), wherein the CPU (40) determines an action to execute if at least one of these values (humidity and pressure) is exceeded (para [0052], “For example, such a stress condition could be indicated by an unduly high gripping force applied by one or both of the hands of the driver to the steering wheel, or by an unduly high pulse rate of the driver or skin conductivity of the driver indicating a high degree of perspiration.”. Stress is determined based on the comparison of the gripping force/pressure or perspiration/humidity is higher than normal).  

Regarding claim 15, Naboulsi teaches the method (200) according to claim 14, characterised in that a memory of the CPU (40) stores factor limit values of pressure and humidity, wherein the pressure and temperature values measured in a time-discrete and continuous manner in each case are compared to the values stored in the memory of the CPU (40), wherein the CPU (40) determines an action to execute if at least one of these values (humidity and pressure) is exceeded, wherein the factor limit value is defined as a factor of the respective pressure and humidity value, in particular wherein the sensor (1) measures both values at the same time (para [0052], “For example, such a stress condition could be indicated by an unduly high gripping force applied by one or both of the hands of the driver to the steering wheel, or by an unduly high pulse rate of the driver or skin conductivity of the ” and para [0024] “Another condition sensed by the system is undue stress in the driver, as indicated by the sensed pulse rate, temperature, blood pressure, skin conductivity (e.g. perspiration), loud voice(s) or stressful sounds in the cabin, such as baby crying, dog barking etc., any combination of one or more of which conditions would also disable incoming telematics.” Stress is determined based on the comparison of one or a combination of the gripping force/pressure and/or perspiration/humidity is higher than normal).  

Regarding claim 19, recites a system that performs the method of claim 11. Therefore, it is rejected for the same reasons.

Regarding claim 20, recites a system that performs a part of the method of claim 11. Therefore, it is rejected for the same reasons.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Naboulsi (Pub. No. US 2003/0096593 A1).

Regarding claim 16, Naboulsi teaches the method (200) according to claim 1, characterised in that the pressure and the humidity are in each case measured within a predetermined measurement time interval (M100) (Fig. 4, pressure and humidity are measured in each loop to determine stress).  
Naboulsi fails to teach the pressure and the humidity are measured at different times within a predetermined measurement time interval. 
However, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the order in which the microprocessor receives sensor date since it has been held that where the general condition of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. 
Also, it appears that the order of data acquisition is an obvious matter of design choice because applicant has not disclosed that the order of data acquisition serves any particular purposes and that the invention would perform equally well with a same expected result.

Regarding claim 17, recites an order of data acquisition which is similar to the explanation provided in claim 16. Therefore, it is rejected for the same reasons. 

Regarding claim 18, Naboulsi teaches the method (200) according to claim 16, characterised in that a time interval between two measurement intervals (M 100) immediately adjacent to each other in terms of time is greater than the period of at least one of the measurement intervals (M100), in particular wherein no measurement takes place in measurement breaks generated thereby (Fig. 4, the measurement interval for each loop before and .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Nagata (Pub. No.: US 2013/0194099 A1) teaches a vehicle system configured to determine stress status based humidity and temperature. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHEN Y WU whose telephone number is (571)272-5711.  The examiner can normally be reached on Monday-Friday, 10AM-6PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 5712726338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/ZHEN Y WU/Primary Examiner, Art Unit 2685